
	

115 S2858 IS: Promoting Small Business Innovation through Partnerships with National Labs Act of 2018
U.S. Senate
2018-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2858
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2018
			Mr. Coons (for himself, Mr. Risch, Ms. Smith, and Mr. Gardner) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Energy Policy Act of 2005 to require the establishment of a small business
			 voucher program, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Promoting Small Business Innovation through Partnerships with National Labs Act of 2018.
 2.Small business advocacy and assistanceSection 1003 of the Energy Policy Act of 2005 (42 U.S.C. 16393) is amended— (1)in subsection (a)—
 (A)in the matter preceding paragraph (1), by striking , and may require the Director of a single-purpose research facility, and inserting (as defined in section 2) and the Director of each single-purpose research facility; (B)in paragraph (1)—
 (i)by striking increase and inserting encourage; and
 (ii)by striking collaborative research, and inserting research, development, demonstration, and commercial application activities, including product development,;
 (C)in paragraph (2), by striking procurement and collaborative research and inserting the activities described in paragraph (1); (D)in paragraph (3)—
 (i)by inserting facilities, before training; and (ii)by striking procurement and collaborative research activities and inserting the activities described in paragraph (1); and
 (E)in paragraph (5), by striking for the program under subsection (b) and inserting and metrics for the programs under subsections (b) and (c); (2)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively;
 (3)by inserting after subsection (b) the following:  (c)Small business voucher program (1)DefinitionsIn this subsection:
 (A)DirectorThe term Director means— (i)the Director of each National Laboratory; and
 (ii)the Director of each single-purpose research facility.
 (B)National LaboratoryThe term National Laboratory has the meaning given the term in section 2.
 (C)ProgramThe term program means the program established under paragraph (2). (2)EstablishmentThe Secretary, working with the Office of Technology Transitions and the Technology Transfer Coordinator appointed under section 1001(a), and in consultation with the Directors, shall establish a program to provide small business concerns with vouchers under paragraph (3)—
 (A)to achieve the goal described in subsection (a)(1); and (B)to improve the products, services, and capabilities of small business concerns in the mission space of the Department.
							(3)Vouchers
 Under the program, the Directors are authorized to provide to small business concerns vouchers to be used at National Laboratories and single-purpose research facilities for—
 (A)research, development, demonstration, technology transfer, or commercial application activities; or (B)any other activities that the applicable Director determines appropriate.
							(4)Expedited contracting
 (A)In generalThe Secretary, working with the Directors, shall establish a streamlined approval process for expedited contracting between—
 (i)small business concerns selected to receive a voucher under the program; and (ii)the National Laboratories and single-purpose research facilities.
 (B)Decisionmaking authorityThe Secretary shall determine the appropriate decisionmaking authority at the National Laboratories and single-purpose research facilities with respect to the expedited contracting described in subparagraph (A).
 (5)Cost-sharing requirementIn carrying out the program, the Secretary shall require cost-sharing in accordance with section 988.
						; and
 (4)in subsection (e) (as so redesignated), by striking $5,000,000 for each of fiscal years 2006 through 2008 and inserting $25,000,000 for fiscal year 2018 and each fiscal year thereafter. 3.Increase and streamline recovery of unclaimed assets owed to the United StatesSection 3711 of title 31, United States Code, is amended by adding at the end the following:
			
 (j)(1)The Secretary of the Treasury (referred to in this subsection as the Secretary) may locate and recover unclaimed assets of the United States Government on behalf of any executive, judicial, or legislative agency in accordance with such procedures as the Secretary considers appropriate.
 (2)Notwithstanding any other provision of law concerning the depositing or collection of Federal payments, including section 3302(b), the Secretary may retain a portion of the amounts recovered under this subsection to cover the administrative and operational costs of the Secretary associated with locating and recovering assets of the United States Government..
